DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed October 3, 2022 have been fully considered but they are not persuasive.   Amendments to the current set of claims have not significantly changed the scope of the claimed invention such that the previous prior art rejection still reads upon the claimed invention.
On page 8 of the Remarks section as indicated by the page number at the bottom of each page, Applicant discusses the previous claim objections and 112 rejections.  The Examiner has withdrawn the previous claim objections and nearly all previous 112 rejections upon review of the amendments made by Applicant.
On pages 9-11, Applicant argues against the previous prior art rejection regarding independent Claims 1 & 36.  Specifically, Applicant argues that “the PTO has not established a prima facie case of anticipation…because the PTO has not demonstrated, at a minimum, that Nakatsuji discloses expressly or inherently each and every limitation of claim 1”.  Applicant argues that the PTO has not demonstrated that Nakatsuji discloses “a polyamide thin film layer covalently bonded to the porous cellulose layer” as in independent Claim 1.
Applicant continues on, summarizing the PTO’s stance that “Applicant has not provided any evidence that such a procedure [from Nakatsuji] would in fact result in hydrogen bonding and that the membrane would spontaneously delaminate”.  Applicant argues again that the arguments previously presented provide said evidence.  The Examiner notes that there were no specific presentations of scientific evidence that hydrogen bonding would occur and that the membrane would spontaneously delaminate, just a mere assertion that the above process would occur in hydrogen bonding and delamination, which was not found persuasive.   The Examiner notes that Applicant has now put forth a Declaration to provide evidence for Applicant’s previous statements regarding Nakatsuji.
Applicant argues on pages 9-10 that the Declaration states that “the process of forming a composite semipermeable membrane described by Nakatsutji would not work with a porous cellulose layer including at least one polymer of cellulose-ester repeating groups effective to form a polyamide thin film layer covalently bonded to the porous cellulose layer” because the interfacial polymerization procedure in paragraph [0031] of Nakatsuji has a reaction between the acid chloride and secondary amine [that] forms a thin nylon selective membrane”.  Applicant concludes that “adhesion between the nylon selective membrane…then, would only be via hydrogen bonding, and the support layer would have to be substantially hydrophobic for the adhesion to be stable.  If the support layer is hydrophilic, then the nylon spontaneously delaminates”.  Applicant also asserts that “an essential part of the production of industrial thin-film composite membranes is, after forming the polyamide coating, heating the membrane to a temperature that removes the water…allows the polyamide to hydrogen bond to the support membrane”, concluding that “the membrane, then, is held together by hydrogen bonding, and for this reason, the support membrane cannot be too hydrophilic, or water will penetrate the interface and the polyamide will lose attachment to the support membrane”.  Applicant also argues that “the reaction rate of the trimesoyl chloride (TMC) used in Alsvik would result in a different membrane than a membrane having a polyamide thin film layer covalently bonded to the porous cellulose layer” because the TMC reacts faster with the polyamide than the hydroxyl groups.  Applicant states that there is no covalent bonding, and only hydrogen bonding results.
In response, the Examiner repeats the previous response to Applicant’s arguments which note that Alsvik uses the exact same materials as that listed in paragraphs [0031], [0028] & [0034] of Nakatsuji, using TMC as a linking molecule in the reaction/bonding process of polyamide to cellulose triacetate.  The Examiner notes that acetic acid cellulose as recited in Nakatsuji is analogous to cellulose triacetate.  The Examiner notes that Alsvik explicitly states “TFC [thin-film composite] membranes with a cellulose triacetate (CTA) support layer were prepared using a modified interfacial polymerization (IP) method” and “In this method, a linking molecule covalently binds the polyamide (PA) active layer to the CTA support” and “The effects of three linking molecules (trimesoyl chloride (TMC)…were investigated”, (See Abstract, Alsvik).  The Examiner notes that Alsvik explicitly states covalent bonding occurs using an interfacial polymerization process using TMC and polyamide on a cellulose triacetate (acetic acid cellulose) support layer.  The Examiner notes that arguments to the contrary stating that only hydrogen bonding occurs in such a process by Applicant cannot overcome Alsvik explicitly stating covalent bonding occurs using TMC, polyamide and cellulose triacetate in the process of interfacial polymerization, which are all the same materials and methods as recited in paragraph [0031] of Nakatsuji.  The Examiner further notes that Alsvik states “During interfacial polymerization with TMC…the polyamide layer was covalently bound to the CTA membrane” on page 3, “2.2. Membrane fabrication” of Alsvik.  The Examiner notes that the claimed invention is “a membrane”, indicating that it is a product or device type invention, not a method type claim that explicitly lays out how the membrane is formed in different steps, which can be distinguished from another method of making said membrane.  Rather, the claimed membrane only claims a porous cellulose layer, a polyamide thin film layer covalently bonded to the porous cellulose layer, and a fabric support layer.  No materials used in this membrane are listed aside from cellulose and polyamide.  The Examiner notes that no linking molecule such as TMC is even claimed in the independent claim, and that the type of cellulose is not claimed, and that the “reaction rate” Applicant discusses is also not claimed.   The Examiner finds that “covalent” bonding occurs in Alsvik using the same materials and method overlapping between Nakatsuji, (See paragraphs [0031], [0028] & [0034], Nakatsuji), and Alsvik, (See Abstract, Alsvik).  The Examiner finds Applicant’s remark that the “reaction rate” of TMC used in Alsvik would produce hydrogen bonding, not covalent bonding, unpersuasive because Alsvik very explicitly states “covalent bonding” occurs using TMC and polyamide on a cellulose triacetate support, (See page 3, “2.2. Membrane fabrication”, Alsvik).
Applicant argues the same issues with independent Claim 36, and the Examiner presents the same response from independent Claim 1 and applies it to Claim 36 as well.
On pages 11-13, Applicant argues that other previous secondary references used in the rejection of dependent claims would not disclose the claimed subject matter of independent Claim 1, 14, 28 & 36.  The Examiner finds that Nakatsuji as evidenced by Alsvik still reads upon the covalent bonding claimed in each independent claim, so these remarks are considered moot.
Response to Declaration
On pages 1-2 of the Declaration, Applicant (the inventor) summarizes his expertise in the relevant fields of endeavor, a person of ordinary skill in the art.  Then, on pages 2-3, Applicant argues that the process of forming a composite semipermeable membrane described by Nakatsuji would not work with a porous cellulose layer including at least one polymer of cellulose-ester repeating groups effective to form a polyamide thin film layer covalently bonded to the porous cellulose layer.   Applicant reviews paragraph [0031] of Nakatsuji which states that “interfacial polycondensation of polyfunctional amine and polyfunctional acid halide”, and then states that this procedure involves attaching a polyamide layer to a support fabric in which an organic acid chloride TMC in a solvent such as hexane is applied to the surface of the membrane after the secondary amine monomer has been soaked into the support layer. Applicant argues that any interfacial polymerization would be entirely between the acid chloride and the amine.   Here, the Examiner notes that the methods and materials of making the membrane in Nakatsuji completely overlap with that of Alsvik.  The Examiner points to paragraph [0060] of Nakatsuji which states that the polyfunctional amine may be placed in a solution with alkaline compounds, and that the polyfunctional acid halide (corresponding to TMC) may be placed in an organic solvent such as hexane as in paragraphs [0061] & [0063].  The Examiner notes that Alsvik uses a polyfunctional amine in a sodium hydroxide solution which is known to be an alkaline solution, and places TMC in a hexane solution during its process of interfacial condensation.   Furthermore, the Examiner notes that the claimed invention is a “membrane”, a product or device type invention, in which there is merely a porous cellulose layer and a polyamide thin film layer covalently bonded to the porous cellulose layer.  There is nothing in independent Claim 1 that explicitly states what materials or method of making should be used in forming the polyamide layer with the cellulose layer.   For these reasons, the Examiner finds Applicant’s remarks here unpersuasive because the materials and methods used in Nakatsuji and Alsvik overlap significantly to find Alsvik an evidentiary reference for Nakatsuji.
Then, Applicant argues that the reaction in Nakatsuji forms a very thin nylon selective membrane, concluding that the adhesion between the nylon and the support layer would only be hydrogen bonding.  The Examiner does not see any sufficient evidence that the reaction would in fact form a thin nylon selective membrane with hydrogen bonding used instead of any covalent bonding, especially when Nakatsuji and Alsvik use the same materials and methods of making, and Alsvik results in covalent bonding occurring as explicitly stated therein.
On page 3, Applicant discusses the production process of thin-film composite membranes after forming the polyamide coating, in which water is evaporated and the polyamide then hydrogen bonds to the support membrane.  Applicant asserts that the membrane is held together by hydrogen bonding so the membrane cannot be too hydrophilic or water will penetrate the interface, resulting in the polyamide losing attachment to the membrane.   Applicant concludes that the process in Nakatsuji would not produce covalent bonding between the polyamide thin film and the porous cellulose layer.  The Examiner notes that Applicant does not explicitly demonstrate how the materials and methods used in either Nakatsuji or Alsvik conclusively determines that “only” hydrogen bonding occurs between the polyamide and the support membrane using the materials/methods presented in Nakatsuji and Alsvik.  The Examiner notes that the significant overlap in materials and methods used in Nakatsuji and Alsvik demonstrates that the production process disclosed in Nakatsuji, (See paragraph [0031], [0060], [0061] & [0063], Nakatsuji), produces covalent bonding as evidenced explicitly by Alsvik, (See Abstract and See page 3, “2.2. Membrane fabrication”, Alsvik).  The Examiner finds Applicant’s statements here unpersuasive as a result.
On pages 3-4, Applicant discusses the production process used in Alsvik, stating that the reaction rate of the TMC used in Alsvik would result in the TMC reacting with polyamide rather than hydroxyl groups due to the much faster reaction rate between TMC and polyamide.  Applicant asserts that “a polyamide thin film layer of Alsvik would not covalently bond to a porous cellulose layer”.  Applicant states that the reaction between the acid chloride and the amine rather than acid chloride and water or carboxylic acids is what allows the formation of thin-film composite membranes.  The Examiner notes again that no supporting evidence has been provided to prove that the reaction essentially only occurs between the acid chloride and the amine rather than water to produce hydrogen bonding instead of covalent bonding.  The reaction rate is not discussed in the references or claimed in the current claimed invention.  Additionally, the Examiner notes that Alsvik itself explicitly and conclusively states “During interfacial polymerization with TMC…the polyamide layer was covalently bound to the CTA membrane” on page 3, “2.2. Membrane fabrication” of Alsvik.  The Examiner finds Applicant’s arguments here unpersuasive.
On page 4, Applicant also states that the process in Alsvik results in a layer bonded to the interior of the pores as well as the surface of the cellulosic support membrane.  The Examiner notes that the location of the bonding between the polyamide and the cellulosic support membrane is irrelevant since it is not claimed, and the pores of the cellulosic support membrane also provide a form of surface of the cellulosic support membrane itself.  The Examiner finds this remark unpersuasive.  Thus, the Examiner finds the Declaration unpersuasive as a whole.
Claim Objections
Claim 15 is objected to because of the following informalities:  the limitation “the one carboxylic acid function group” on lines 6-7 should be rewritten as “the one carboxylic acid functional group”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7, 24 and any of their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “a plurality of the esters” on line 2.  It is not clear based on the earlier recitation on line 2 of Claim 4, how many “esters” there are, and if they are the same “esters” as the “at least one ester” previously recited in Claim 4.  Examiner interprets them to be the same.
Claim 24 recites the limitation “the sheet”.  There is insufficient antecedent basis for this limitation.   Every other recitation of “porous cellulose sheet” would indicate that this limitation “the sheet” is different such that antecedent basis is lacking.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 10, 36, 37 & 44 is/are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Nakatsuji et al., (“Nakatsuji”, US 2014/0183127), as evidenced by Alsvik et al., (“Alsvik”, “Polyamide formation on a cellulose triacetate support for osmotic membranes: Effect of linking molecules on membrane performance”, Desalination, 312, 2-9, published 2013; Publication already provided by Applicant on October 11, 2021).
Claims 1-3, 5, & 10 are directed to a membrane, an apparatus or device type invention group.
Regarding Claims 1-3, 5, & 10, Nakatsuji discloses a membrane, comprising:
a porous cellulose layer including at least one polymer of cellulose-ester repeating groups, (See paragraph [0028]; “acetic acid cellulose”, According to the instant Specification, the reaction of acetic acid with cellulose produces an acetate ester resulting in cellulose acetate, See paragraph [0027] & [0028], instant Specification); 
a polyamide thin film layer covalently bonded to the porous cellulose layer, (See paragraphs [0031] & [0028] & [0034]; as evidenced by Alsvik, providing a cellulose ester layer with a polyamide film using a linking molecule such as trimesoyl chloride results in a covalent bond between them, See Abstract, Alsvik, “a linking molecule covalently bonds the polyamide (PA) active layer to the CTA [cellulose triacetate] support” and “linking molecules (trimesoyl chloride (TMC)”); and 
a fabric support layer that supports the porous cellulose layer and the polyamide thin film layer, (See paragraph [0023]); 
wherein the porous cellulose layer has a pore size of about 30 nm to about 500 nm at an exposed surface of the porous cellulose layer that is distal to the fabric support layer, (See paragraph [0039]; Nakatsuji discloses a first layer with pore size of 0.1 micron or more to 1 micron or less, converting to 100 nanometers to 1,000 nanometers, anticipating the claimed range from 100 to 500 nm).
Additional Disclosures Included:
Claim 2: The membrane of claim 1, wherein the porous cellulose layer has a pore size of about 30 nm to about 2 µm at an interface between the porous cellulose layer and the fabric support layer, (See paragraph [0039]; Nakatsuji discloses a first layer with pore size of 0.1 micron or more to 1 micron or less, converting to 100 nanometers to 1 micron, anticipating the claimed range from 100 nm to 1 micron).
Claim 3: The membrane of claim 1, wherein the cellulose-ester repeating groups include cellulose and at least one ester of at least one carboxylic acid having one carboxylic acid functional group, (See paragraph [0028]; acetic acid cellulose).
Claim 5: The membrane of claim 3, wherein the at least one carboxylic acid having one carboxylic acid functional group is selected from the group consisting of acetic acid, propionic acid, butyric acid, pentanoic acid, hexanoic acid, heptanoic acid, octanoic acid, nonanoic acid, and decanoic acid, (See paragraph [0028]; acetic acid cellulose = “acetic acid”).
Claim 10: The membrane of claim 1, wherein the membrane includes at least one of the polyamide thin film layer having a thickness of about 10 nm to about 300 nm, the membrane having at least one of an A value of about 0.5 L/(m2-hr-bar) to about 2 L/(m2-hr-bar), a B value of about 0.05 L/(m2-hr) to about 0.2 L/(m2-hr), or an S value of about 100 µm to about 400 µm, (See paragraph [0079]; the substrate has a thickness of 200 microns).
Claims 36, 37 & 44 are directed to a membrane module, an apparatus or device type invention group.
Regarding Claims 36, 37 & 44, Nakatsuji discloses a membrane module, comprising: 
a tube; and 
a membrane sheet spirally wound around the tube, (See paragraph [0013]), the membrane sheet including: 
a porous cellulose layer including a polymer of cellulose-ester repeating groups and having a first surface and a second surface, (See paragraph [0028]; acetic acid cellulose); 
a polyamide thin film layer covalently bonded to the porous cellulose layer, (See paragraph [0031]); and 
a fabric support layer that supports the porous cellulose layer and the polyamide thin film layer, (See paragraph [0023]); 
wherein the porous cellulose layer has a pore size of about 30 nm to about 500 nm at an exposed surface of the porous cellulose layer, (See paragraph [0039]; Nakatsuji discloses a first layer with pore size of 0.1 micron or more to 1 micron or less, converting to 100 nanometers to 1,000 nanometers, anticipating the claimed range from 100 to 500 nm).
Additional Disclosures Included:
Claim 37: The membrane module of claim 36, wherein the porous cellulose layer has a pore size of about 30 nm to about 2 µm at an interface between the porous cellulose layer and the fabric support layer, (See paragraph [0039]; Nakatsuji discloses a first layer with pore size of 0.1 micron or more to 1 micron or less, converting to 100 nanometers to 1 micron, anticipating the claimed range from 100 nm to 1 micron).
Claim 44: The membrane module of claim 36, wherein the membrane module includes at least one of the polyamide thin film layer having a thickness of about 10 nm to about 300 nm, the membrane module having an A value of about 0.5 L/(m2-hr-bar) to about 2 L/(m2-hr-bar), the membrane module having a B value of about 0.05 L/(m2-hr) to about 0.2 L/(m2-hr), or the membrane module having an S value of about 100 µm to about 400 µm, (See paragraph [0079]; the substrate has a thickness of 200 microns).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 6, 7 & 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsuji et al., (“Nakatsuji”, US 2014/0183127), in view of Chi et al., (“Chi”, US 2015/0108061).
Claims 4, 6, & 7 are directed to a membrane, an apparatus or device type invention group.
Regarding Claims 4, 6 & 7, Nakatsuji discloses the membrane of claim 3, wherein at least a portion of the cellulose- ester repeating groups further include at least one ester of at least one carboxylic acid having at least one carboxylic acid functional group in addition to the at least one ester of the at least one carboxylic acid having the one carboxylic acid functional group, (See paragraph [0028], “acetic acid”), but does not explicitly disclose at least two carboxylic acid functional groups.
Chi discloses a membrane with at least a second carboxylic acid functional group, (See paragraph [0085] & [0090], Chi).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the membrane of Nakatsuji by incorporating at least two carboxylic acid functional groups as in Chi in order to provide “a hydrophilic compound [that] is further added to the aqueous solution containing polyfunctional amine” to produce “an interfacial polymerization reaction…to form a polyamide layer with enhanced contamination resistance”, (See paragraph [0085], Chi).
Additional Disclosures Included: 
Claim 6: The membrane of claim 4, wherein the at least one carboxylic acid having at least two carboxylic acid functional groups is selected from the group consisting of propanedioic acid, butanedioic acid, pentanedioic acid, hexanedioic acid, heptanedioic acid, octanedioic acid, nonanedioic acid, decanedioic acid, (E)-butenedioic acid, pent-2-enedioic acid, malic acid, tartronic acid, tartaric acid, aspartic acid, and glutamic acid, (See paragraphs [0085] & [0090], Chi).
Claim 7: The membrane of claim 4, wherein the at least one ester of the at least one carboxylic acid having at least two carboxylic acid functional groups includes a plurality of the esters that are positioned at an interface between the porous cellulose layer and the polyamide thin film layer, (See paragraph [0028], Nakatsuji; and See paragraphs [0074] & [0090], Chi).
Regarding Claim 38, Nakatsuji discloses the membrane module of claim 36, wherein: the porous cellulose layer includes polymers of cellulose, at least one ester of at least one carboxylic acid having one carboxylic acid functional group, (See paragraph [0028], “acetic acid”), and at least one ester of at least one carboxylic acid having at least one carboxylic acid functional groups in addition to the at least one ester of the at least one carboxylic acid having the one carboxylic acid functional group; the at least one carboxylic acid having one carboxylic acid functional group is selected from the group consisting of acetic acid, propionic acid, butyric acid, pentanoic acid, hexanoic acid, heptanoic acid, octanoic acid, nonanoic acid, and decanoic acid, (See paragraph [0028], “acetic acid”); and the at least one carboxylic acid having at least two carboxylic acid functional groups includes at least one of: being selected from the group consisting of propanedioic acid, butanedioic acid, pentanedioic acid, hexanedioic acid, heptanedioic acid, octanedioic acid, nonanedioic acid, decanedioic acid, (E)-butenedioic acid, pent-2-enedioic acid, malic acid, tartronic acid, tartaric acid, aspartic acid, and glutamic acid; or a plurality of the esters that are positioned at an interface between the cellulose layer and the polyamide thin film layer.
Nakatsuji does not disclose at least one ester of at least one carboxylic acid having at least two carboxylic acid functional groups or the at least one carboxylic acid having at least two carboxylic acid functional groups includes at least one of: being selected from the group consisting of propanedioic acid, butanedioic acid, pentanedioic acid, hexanedioic acid, heptanedioic acid, octanedioic acid, nonanedioic acid, decanedioic acid, (E)-butenedioic acid, pent-2-enedioic acid, malic acid, tartronic acid, tartaric acid, aspartic acid, and glutamic acid, or a plurality of the esters that are positioned at an interface between the cellulose layer and the polyamide thin film layer.
Chi discloses at least one ester of at least one carboxylic acid having at least two carboxylic acid functional groups or the at least one carboxylic acid having at least two carboxylic acid functional groups includes at least one of: being selected from the group consisting of propanedioic acid, butanedioic acid, pentanedioic acid, hexanedioic acid, heptanedioic acid, octanedioic acid, nonanedioic acid, decanedioic acid, (E)-butenedioic acid, pent-2-enedioic acid, malic acid, tartronic acid, tartaric acid, aspartic acid, and glutamic acid, or a plurality of the esters that are positioned at an interface between the cellulose layer and the polyamide thin film layer, (See paragraphs [0085] & [0090], Chi).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the membrane of Nakatsuji by incorporating at least one ester of at least one carboxylic acid having at least two carboxylic acid functional groups or the at least one carboxylic acid having at least two carboxylic acid functional groups includes at least one of: being selected from the group consisting of propanedioic acid, butanedioic acid, pentanedioic acid, hexanedioic acid, heptanedioic acid, octanedioic acid, nonanedioic acid, decanedioic acid, (E)-butenedioic acid, pent-2-enedioic acid, malic acid, tartronic acid, tartaric acid, aspartic acid, and glutamic acid, or a plurality of the esters that are positioned at an interface between the cellulose layer and the polyamide thin film layer as in Chi in order to provide “a hydrophilic compound [that] is further added to the aqueous solution containing polyfunctional amine” to produce “an interfacial polymerization reaction…to form a polyamide layer with enhanced contamination resistance”, (See paragraph [0085], Chi).
Claims 8 & 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsuji et al., (“Nakatsuji”, US 2014/0183127), in view of Hoek et al., (“Hoek”, US 2010/0224555).
Claim 8 is directed to a membrane, an apparatus or device type invention group.
Regarding Claim 8, Nakatsuji discloses the membrane of claim 1, wherein the cellulose-ester repeating groups include an ester, (See paragraph [0028]; “acetic acid cellulose”, According to the instant Specification, the reaction of acetic acid with cellulose produces an acetate ester resulting in cellulose acetate, See paragraph [0027] & [0028], instant Specification), but does not disclose a plurality of malate esters.
Hoek discloses a membrane that uses malic acid that would produce a plurality of malate esters, (See paragraph [0310], Hoek; According to the instant Specification when reacting one group of cellulose with one group of malic acid, a malate ester results).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the membrane of Nakatsuji by incorporating a plurality of malate esters as in Hoek in order to provide a certain cross-linking agent that results in a “thin film…membrane [that] possesses superior flux, rejection, and fouling resistance”, (See paragraph [0310], Hoek).
Claim 42 is directed to a membrane module, an apparatus or device type invention group.
Regarding Claim 42, Nakatsuji discloses the membrane module of claim 36, wherein the porous cellulose layer includes an ester, (See paragraph [0028]; “acetic acid cellulose”, According to the instant Specification, the reaction of acetic acid with cellulose produces an acetate ester resulting in cellulose acetate, See paragraph [0027] & [0028], instant Specification), but does not disclose a plurality of malate esters.
Hoek discloses a membrane that uses malic acid that would produce a plurality of malate esters, (See paragraph [0310], Hoek; According to the instant Specification when reacting one group of cellulose with one group of malic acid, a malate ester results).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the membrane module of Nakatsuji by incorporating a plurality of malate esters as in Hoek in order to provide a certain cross-linking agent that results in a “thin film…membrane [that] possesses superior flux, rejection, and fouling resistance”, (See paragraph [0310], Hoek).
Claims 9, 14, 17, 22, 25-28, 31, & 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsuji et al., (“Nakatsuji”, US 2014/0183127), in view of Diallo et al., (“Diallo”, US 2013/0112618).
Claim 9 is directed to a membrane, an apparatus or device type invention group.
Regarding Claim 9, Nakatsuji discloses the membrane of claim 1, wherein the polyamide thin film layer is covalently bonded to the porous cellulose layer by contacting the porous cellulose layer with a second solution including a multifunctional amine, and a third solution including an acyl halide, (See paragraph [0040]).
Nakatsuji does not disclose a first solution including an acid/amine cross linker.
Diallo discloses a membrane, (See Abstract, Diallo), with a first solution including an acid/amine cross linker, (See paragraph [0177] & [0180], Diallo).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the membrane of Nakatsuji by incorporating a first solution including an acid/amine cross linker as in Diallo because “if the porous polymer support is functionalized with carboxylic acids and the…component is functionalized with amines”, then cross linking agents can comprise reagents suitable for directly coupling of the amine and the carboxylic acid can be used…to form an amide bond”, (See paragraph [0177], Diallo), since “functionalization can further be selected based on which type of covalent linkage is to be used to attach the…component to the porous polymer support” such as for a “component comprising primary or secondary amines”, (See paragraph [0178], Diallo).
Claims 14, 17, 22, & 25-27 is directed to a method of manufacturing a membrane, a method type invention group.
Regarding Claims 14, 17, 22, & 25-27, Naktasuji discloses a method of manufacturing a membrane, (See Abstract, Nakatsuji), the method comprising: providing a porous cellulose sheet including at least one polymer of cellulose-ester repeating groups, (See paragraph [0028]; “acetic acid cellulose”, According to the instant Specification, the reaction of acetic acid with cellulose produces an acetate ester resulting in cellulose acetate, See paragraph [0027] & [0028], instant Specification); contacting the porous cellulose sheet with a second solution including a multifunctional amine, (See paragraph [0040]); contacting the porous cellulose sheet with a third solution including an acyl halide, (See paragraph [0040]); and allowing interfacial polymerization at least in part between amine sites on a surface of the porous cellulose sheet and the acyl halide to produce a polyamide layer covalently bonded to the porous cellulose sheet, (See paragraphs [0031] & [0028] & [0034]; as evidenced by Alsvik, providing a cellulose ester layer with a polyamide film using a linking molecule such as trimesoyl chloride results in a covalent bond between them, See Abstract, Alsvik, “a linking molecule covalently bonds the polyamide (PA) active layer to the CTA [cellulose triacetate] support” and “linking molecules (trimesoyl chloride (TMC)”).
Nakatsuji does not disclose contacting the porous cellulose sheet with a first solution including an acid/amine cross- linker.
Diallo discloses a method of making a membrane, (See Abstract, Diallo), contacting a porous polymeric sheet with a first solution including an acid/amine cross- linker, (See paragraph [0177], & [0180] Diallo ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of making a membrane of Nakatsuji by incorporating contacting the porous cellulose sheet with a first solution including an acid/amine cross- linker as in Diallo because “if the porous polymer support is functionalized with carboxylic acids and the…component is functionalized with amines”, then cross linking agents can comprise reagents suitable for directly coupling of the amine and the carboxylic acid can be used…to form an amide bond”, (See paragraph [0177], Diallo), since “functionalization can further be selected based on which type of covalent linkage is to be used to attach the…component to the porous polymer support” such as for a “component comprising primary or secondary amines”, (See paragraph [0178], Diallo).
Additional Disclosures Included:
Claim 17: The method of claim 14, further comprising at least one of the acid/amine cross-linker including dicyclohexylcarbodiimide, the first solution including an organic solvent, the multifunctional amine including at least one of a primary amine or phenylenediamine, the second solution being aqueous, or the third solution including an organic solvent, (See paragraph [0177], Diallo).
Claim 22: The method of claim 14, wherein the acyl halide includes 1,3,5- trimesoyl chloride, (See paragraph [0034], Nakatsuji, trimesoyl chloride is “TMC” as evidenced by Alsvik (See Abstract of Alsvik)).
Claim 25: The method of claim 14, further comprising allowing the acid/amine cross-linker to react with ester groups on the surface of the porous cellulose sheet to form acid- linker groups on the surface of the porous cellulose sheet, (See paragraph [0177] & [0178], Diallo).
Claim 26: The method of claim 25, further comprising allowing the multifunctional amine to react with the acid-linker groups to form acid-amine sites on the surface of the porous cellulose sheet, (See paragraph [0177] & [0178], Diallo; and See paragraph [0040], Nakatsuji).
Claim 27: The method of claim 14, wherein the polyamide layer has a thickness of about 10 nm to about 300 nm, (See paragraph [0011] & [0038], Nakatsuji; Nakatsuji anticipates the claimed range from 14 to 22 nm).
Claim 28, 31 & 35 are directed to a method of manufacturing a membrane, a method type invention group.
Regarding Claim 28, 31, & 35, Nakatsuji discloses a method of manufacturing a membrane, (See Abstract, Nakatsuji), the method comprising: providing a porous cellulose sheet including at least one polymer of cellulose-ester repeating groups, (See paragraph [0028]; “acetic acid cellulose”, According to the instant Specification, the reaction of acetic acid with cellulose produces an acetate ester resulting in cellulose acetate, See paragraph [0027] & [0028], instant Specification); contacting the porous cellulose sheet with a first solution including an acid/amine cross- linker and a multifunctional amine, (See paragraph [0031] & [0040]); contacting the porous cellulose sheet with a second solution including an acyl halide, (See paragraph [0031] & [0040]); and allowing interfacial polymerization at least in part between amine sites on a surface of the porous cellulose sheet and the acyl halide to produce a polyamide layer covalently bonded to the porous cellulose sheet, (See paragraph [0031] & [0040]).
Nakatsuji does not disclose an acid/amine cross- linker.
Diallo discloses a method of making a membrane, (See Abstract, Diallo), with an acid/amine cross- linker, (See paragraph [0177], & [0180], Diallo ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of making a membrane of Nakatsuji by incorporating an acid/amine cross- linker as in Diallo because “if the porous polymer support is functionalized with carboxylic acids and the…component is functionalized with amines”, then cross linking agents can comprise reagents suitable for directly coupling of the amine and the carboxylic acid can be used…to form an amide bond”, (See paragraph [0177], Diallo), since “functionalization can further be selected based on which type of covalent linkage is to be used to attach the…component to the porous polymer support” such as for a “component comprising primary or secondary amines”, (See paragraph [0178], Diallo).
Additional Disclosures Included:
Claim 31: The method of claim 28, further comprising at least one of the acid/amine cross-linker including 1-ethyl-3-3-(3-dimethylaminopropyl)carbodiimide hydrochloride, the first solution being aqueous, the multifunctional amine including phenylenediamine, the second solution including an organic solvent, (See paragraph [0033], Nakatsuji).
Claim 35: The method of claim 28, wherein the polyamide layer has a thickness of about 10 nm to about 300 nm, (See paragraph [0011] & [0038], Nakatsuji; Nakatsuji anticipates the claimed range from 14 to 22 nm)
Claims 15 & 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsuji et al., (“Nakatsuji”, US 2014/0183127), in view of Diallo et al., (“Diallo”, US 2013/0112618), in further view of Chi et al., (“Chi”, US 2015/0108061).
Claim 15 is directed to a method of manufacturing a membrane, a method type invention group.
Regarding Claim 15, modified Nakatsuji discloses the method of claim 14, wherein: the porous cellulose sheet includes cellulose and at least one ester of at least one carboxylic acid having one carboxylic acid functional group, in addition to the at least one ester of the at least one carboxylic acid having the one carboxylic acid function group, (See paragraph [0028], ‘acetic acid’, Nakatsuji); but does not disclose at least a portion of the cellulose-ester repeating groups further include at least one ester of at least one carboxylic acid having at least two carboxylic acid functional groups.
Chi discloses a membrane with at least a second carboxylic acid functional group, (See paragraph [0085] & [0090], Chi).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Nakatsuji by incorporating at least a portion of the cellulose-ester repeating groups further include at least one ester of at least one carboxylic acid having at least two carboxylic acid functional groups as in Chi in order to provide “a hydrophilic compound [that] is further added to the aqueous solution containing polyfunctional amine” to produce “an interfacial polymerization reaction…to form a polyamide layer with enhanced contamination resistance”, (See paragraph [0085], Chi).
Claim 29 is directed to a method of manufacturing a membrane, a method type invention group.
Regarding Claim 29, modified Nakatsuji discloses the method of claim 28, wherein: the porous cellulose sheet includes cellulose and at least one ester of at least one carboxylic acid having one carboxylic acid functional group in addition to the at least one ester of the at least one carboxylic acid having the one carboxylic acid functional group, (See paragraph [0028], ‘acetic acid’, Nakatsuji); but does not disclose at least a portion of the cellulose-ester repeating groups further include at least one ester of at least one carboxylic acid having at least two carboxylic acid functional groups.
Chi discloses a membrane with at least a second carboxylic acid functional group, (See paragraph [0085] & [0090], Chi).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Nakatsuji by incorporating at least a portion of the cellulose-ester repeating groups further include at least one ester of at least one carboxylic acid having at least two carboxylic acid functional groups as in Chi in order to provide “a hydrophilic compound [that] is further added to the aqueous solution containing polyfunctional amine” to produce “an interfacial polymerization reaction…to form a polyamide layer with enhanced contamination resistance”, (See paragraph [0085], Chi).
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsuji et al., (“Nakatsuji”, US 2014/0183127), in view of Diallo et al., (“Diallo”, US 2013/0112618), in further view of Chu et al., (“Chu”, US 2009/0078640).
Claim 24 is directed to a method of manufacturing a membrane, a method type invention group.
Regarding Claim 24, modified Nakatsuji discloses the method of claim 14, but does not disclose further comprising removing water from the surface of the porous cellulose sheet prior to contacting the sheet with the first solution including the acid/amine cross-linker.
Chu discloses a method further comprising removing water from the surface of the porous cellulose sheet prior to contacting the sheet with the first solution including the acid/amine cross-linker, (See paragraph [0101] & [0010], Chu).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Nakatsuji by incorporating f further comprising removing water from the surface of the porous cellulose sheet prior to contacting the sheet with the first solution including the acid/amine cross-linker because “coating the cellulose…solution onto the porous support” produces a “resulting membrane [that] can then be dried”, (See paragraph [0101], Chu), before application of a polyamide coating via interfacial polymerization, (See paragraph [0010], Chu).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/          Primary Examiner, Art Unit 1779